Citation Nr: 1236247	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  08-26 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for status-post anterior cruciate ligament (ACL) reconstruction of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee instability.

3.  Entitlement to an initial compensable evaluation for degenerative arthritis of the cervical spine.

4.  Entitlement to an initial compensable evaluation for a cholecsytectomy.

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for a left elbow disorder.

8.  Entitlement to service connection for a right shoulder disorder.

9.  Entitlement to service connection for a back disorder.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from October 2002 to January 2007 and from August 2008 to September 2008.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board and was remanded in February 2010 and June 2011.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran was scheduled for VA examinations in June 2010 and August 2011 and these examinations were necessary to decide the issues of entitlement to higher initial ratings and service connection.

2.  The Veteran failed to appear at the scheduled examinations and has not presented good cause for the failure to appear.

3.  Since the grant of service connection, status-post ACL reconstruction of the right knee has manifested with pain, flexion limited to no less than 90 degrees, including on repetition; and extension predominantly to 0 degrees; and without clinical evidence of ankylosis.

4.  From December 2007, status-post ACL reconstruction of the right knee has manifested with no more than moderate instability.

5.  Since the grant of service connection, degenerative arthritis of the cervical spine has manifested with 40 degrees of flexion with pain, 38 degrees of extension with pain, a combined range of motion greater than 335 degrees, and without neurologic impairment.

6.  Since the grant of service connection, cholecsytectomy has manifested without any active residuals.

7.  The evidence does not reflect current right ankle, back, GERD, left elbow, right shoulder, and bilateral hearing loss disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for status-post ACL reconstruction of the right knee are not met.  38 U.S.C.A. § 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260-61 (2011).

2.  From December 2007, the criteria for an initial evaluation of 20 percent, and no higher, for right knee instability are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code (DC) 5257 (2011).

3.  The criteria for an initial rating of 10 percent, and no higher, for degenerative arthritis of the cervical spine are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.71a, DC 5257 (2011).

4.  The criteria for an initial compensable evaluation for a cholecsytectomy are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.114, DC 7318 (2011).

5.  A right ankle disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2011).

6.  GERD was not incurred during in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2011).

7.  A left elbow disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2011).

8.  A right shoulder disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2011).

9.  A back disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2011).

10.  Bilateral hearing loss was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  With respect to the claims for service connection, the notice requirements were accomplished in a letter sent in January 2007 prior to the initial adjudication of the Veteran's claim and included notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  The January 2007 letter failed to specifically identify the disabilities for which service connection was sought; however, an additional VCAA-compliant notice letter was sent in July 2011.  To the extent that the July 2011 letter was issued after the rating decision, the Board notes that the claim was thereafter readjudicated by way of a supplemental statement of the case issued in August 2012.  The claims for higher initial ratings arise from disagreement with the initial disability ratings that were assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service, VA, and private treatment records have been obtained and he was provided with VA examinations in connection with his present claim.  

This case was previously before the Board and was remanded in February 2010.  The remand directed the RO to obtain additional VA treatment records and service records; and provide the Veteran with a new VA medical examination to determine the current severity of his service-connected disabilities and assess the etiology of the claimed disabilities for which service connection is sought.  The VA outpatient treatment records and service records were obtained.  The Veteran was also scheduled for new VA examinations to be held in June 2010, but he failed to report to the examination as scheduled.  

In June 2011, the Board remanded the claim to locate any additional treatment records and provide the Veteran with another opportunity to appear at a VA examination because the record was unclear as to whether or not the correct address was used to schedule the examinations in June 2010.  No additional treatment records were identified.  A VA examination was scheduled for August 2011.  A notice letter was sent to the Veteran in July 2011 at his address of record advising him of the time, date, and location of the upcoming examination.  He was also notified of the repercussions for failing to report without good cause shown.  The Veteran refused to appear for the examination at the particular VA medical center where he was scheduled.  In October 2011, the RO attempted to contact the Veteran, via telephone and written correspondence, to reschedule his examination at the facility of his choosing, but no response was received.  He has not offered any explanation for his absence.  The Board finds that (1) the examination was necessary to address the appeal, and (2) the Veteran failed to show good cause for missing the scheduled examination.  See Turk v. Peake, 21 Vet. App. 565, 569 (2008).  Under the circumstances, the claims shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  

There has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II. Higher Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board attempted to obtain more recent examinations of the Veteran's disabilities to obtain evidence that might support his claim; however, he failed to report for examinations scheduled to be conducted in June 2010 and August 2011.  His failure to cooperate with VA made it impossible to obtain the more recent evidence that was the aim of the planned examinations.  The Board reiterates that if a Veteran fails to report for a VA examination scheduled in connection with an initial rating claim following the grant of service connection, which is classified as an original compensation claim under 38 C.F.R. § 3.655 (b), the case shall be rated on the evidence of record.  Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  As that is the case here, the Veteran's initial ratings for his right knee, cervical spine, and residuals of cholecystectomy will be addressed based on the evidence of record.  Id. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

A.  Right Knee 

In a May 2007 rating decision, the RO awarded service connection for a right knee disability and assigned an initial 10 percent disability rating, pursuant to 38 C.F.R. § 4.71a, DC 5260 (2011) for painful limited motion of a major joint.  In a September 2008 rating action, the RO awarded a total evaluation (100 percent) from October 16, 2007 to November 30, 2007, for convalescence after right knee surgery.  A 10 percent rating was assigned thereafter, from December 1, 2007 to June 1, 2008, at which time the Veteran returned to active duty and the rating was discontinued.  The 10 percent rating was reinstated from September 6, 2008, following the Veteran's release from active duty.  In a February 2011 rating action, the RO awarded a separate 10 percent rating for right knee instability pursuant to 38 C.F.R. § 4.71a, DC 5260 (2011) and effective from February 9, 2009.  The Veteran seeks higher initial ratings.    

Under 38 C.F.R. § 4.71a, there are several diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected knee disorders.  

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003 (2011).  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, 20 percent evaluation for moderate impairment of the knee and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257 (2011).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259 (2011).

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a 0 percent rating for limitation to 60 degrees.  38 C.F.R. § 4.71a, DC 5260 (2011).  Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, a 10 percent rating for limitation to 10 degrees and a 0 percent rating for limitation to 5 degrees.  38 C.F.R. § 4.71a, DC 5261 (2011).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2011).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).  

VA's General Counsel has clarified that for a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  VA's General Counsel has more recently held that separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Service treatment records show a twisting injury to the right knee in October 2003.  The Veteran underwent ACL reconstruction and medial meniscal tear surgery in December 2004.

The Veteran was afforded a VA Compensation and Pension (C&P) examination in January 2007.  The examiner noted that the Veteran had torn his ACL in service and undergone ACL surgery in 2005, with two additional surgeries in January 2006.  His current symptoms included leg weakness when descending stairs, stiffness when his leg was straight or bent for prolonged periods, minor swelling with prolonged activities, and locking with prolonged standing.  He also experienced sharp, stabbing pain in the back of the knee that occurred several times a week and lasted for an hour.  The pain was elicited by activity and twisting, and was relieved with medication or rest.  He denied any incapacitation or receipt of current treatment related to his knee.  Functional impairment was difficulty bending the knee, inability to do strenuous activities, loss of sleep at night, difficulty with prolonged standing.  On physical examination, no edema, effusion, weakness, redness, heat, abnormal movement, guarding of movement, or subluxation was present.  Leg length was symmetrical and there was no sign of abnormal weight-bearing.  No assistive devices were needed for walking.  Range of motion was flexion to 140 degrees with pain occurring at 115 degrees and extension to 0 degrees without pain.  Upon repetitive motion, the joint function was additionally limited by pain, weakness, and lack of endurance, but not fatigue or incoordination.  The additional degrees of limitation of motion could not be determined without resorting to speculation.  The medial and lateral collateral ligaments were normal without motion.  The anterior and posterior cruciate ligaments were within normal limits.  The medial and lateral meniscus was within normal limits without click.  The diagnosis was status post right ACL reconstruction with residual limitation of motion.

VA treatment records show that the Veteran complained of pain on the lateral side of his knee in August 2007.  X-rays showed that possible loose lateral ligament causing some strain.  In September 2007 the Veteran complained of worsened knee pain.  Physical examination revealed an old healed scar from ACL reconstruction and a medial scar deep to bone that was slightly widened.  Trace effusion and 2+ Lachman were noted.  The posterior collateral ligament was stable to varus, valgus and stress.  Range of motion was from 0 to 130 degrees.  The X-ray impression was loose hardware that was likely causing his symptoms; normal study otherwise.

Treatment notes dated in October 2007 show he reported having constant pain, swelling, locking, and instability and therefore underwent arthroscopy for removal of the retained hardware.  Follow-up notes indicate that he was ambulating without crutches or buckling, and had minimal pain.  On physical examination, range of motion was from 0 to 100 degrees, Lachman was positive.  

In December 2007, the Veteran underwent a physical examination for exemption from active duty mobilization.  He was observed to have an abnormal gait.  The clinical assessment was signs and symptoms consistent with ACL instability and decreased strength.  A December 2007 physical therapy note shows the Veteran complained of right knee instability, weakness and difficulty with increased functional mobility without external support.  He denied swelling.  The knee was warm on palpation. Active and passive range of motion was within normal limits.  A January 2008 physical therapy note shows a diagnosis of right knee instability.  Another January 2008 note reflects range of motion was 5 degrees of extension to 95 degrees flexion.  Lachman was positive and there was no instability.

Upon examination in December 2008, the Veteran was observed to walk with a right knee limp.  Treatment records dated in December 2008 and January 2009 reveal that he went to the emergency department because he dislocated his knee at work.  He stated this had happened five times since his surgery for hardware removal.  Objectively, the knee was mildly edematous and there was pain on palpation.  Range of motion was limited due to pain, but was from 0 to 90 degrees before eliciting pain.  He had good strength in the leg.  The diagnosis was right knee strain.  X-rays showed no acute fracture with good joint space.  When seen in February 2009 for an orthopedic consult, he reported a history of recurrent dislocations of right patella.  Clinically, he was noted to have an increased Q-angle and patellar subluxation.  An MRI revealed a chronic tear of the ACL reconstruction without meniscal tear.  Range of motion was from 10 to 120 degrees.  

A March 2009 physical therapy treatment note shows the Veteran complained of pain, weakness, and a history of recurrent dislocations- the last of which was in December 2008.  Objectively, there was mild genu varus and decreased weight-bearing to right lower extremity.  Atrophy was noted in the quadriceps, right knee girth 10 cm proximate to the joint was 38.5 centimeters (cm) on the right and 41 cm on the left.  Quadriceps strength was 4-/5 and hamstrings were 4/5 compared with left which was 5/5.  Varus/valgus/ and stress tests revealed mild laxity on the right.  Posterior Drawer test was negative, but Lachman's laxity was noted.  Balance test demonstrated minimal to moderate instability with increased ankle strategy.  Gait testing revealed ambulation with moderate decreased right leg stance, decreased mid-stance knee extension.  Active range of motion included extension from 0 to 6 degrees and flexion to 133 degrees.  Passive range of motion from 0 to 3 degrees and flexion to 145 degrees.  The clinical impression was signs and symptoms consistent with diagnosis of right knee pain s/p patellar dislocation and ACL deficiency as evidenced by impairment in mobility, muscle function, and propioception.

Another treatment note dated in March 2009 shows the Veteran used a right knee brace, had knee scars, laxity, and 180 degrees range of motion.  An April 2009 note reflects range of motion was from 0 to 120 degrees.  Varus and valgus were stable.  Lachman was positive and posterior drawer test negative.  Muscle strength was 5/5 and intact.  Records also show use of a hinged knee brace and continued physical therapy.  Notes dated in June 2009 reflect some improve of knee pain.  The Veteran was reportedly having progress with his therapy including less pain and better range of motion and ambulation.  An October 2009 record reflects some improve of knee.  Objectively, there was no effusion and a mild Lachman's/anterior drawer sign.  The Veteran demonstrated a good gait.  Varus/valgus stress tests were negative.  Range of motion was from 0 to 120 degrees.  The assessment was improved right knee pain with history of failed ACL reconstruction.

During a November 2009 orthopedic consult, the Veteran reported a history of right knee pain that manifested as a dull ache with intermittent sharp non-radiating pain.  He also reported five episodes of subluxation of his patella during the past year that occurred with ambulation and squatting.  He denied any falls or episodes of locking.  He reported use of a Bledsoe brace.  On physical examination, range of motion was from 0 to 135 degrees.  No effusion was noted.  McMurray and Lachman were positive with hyperextension bilaterally.  Prior x-rays revealed a stable appearance of right knee with evidence of prior ACL repair; no acute fracture, dislocation or significant degenerative changes.  He was given an ACL brace.

As noted, the Veteran is in receipt of a 10 percent rating for mild instability under 38 C.F.R. § 4.71a, DC 5257, effective February 9, 2009.  Under DC 5257, the next highest rating is 20 percent and requires moderate instability.  Id.  The Board finds that moderate instability has been shown since December 2007.  Prior to December 2007, the evidence (the January 2007 VA examination and September 2007 VA treatment notes) did not reflect any complaints or clinical evidence of instability.  Although the record shows complaints of instability beginning in October 2007, the Veteran was in receipt of a total evaluation for his knee for the period of October 16, 2007 to November 30, 2007.  Thus, a higher rating is not warranted for that period.  From December 2007, however, the Board finds that moderate instability has been shown.

In reaching this decision, the Board has considered the Veteran's subjective report of instability, weakness, and difficulty with functional mobility without external support.  He is also noted to have received emergency treatment in late December 2008 for a dislocated knee at which time he reported five other prior instances of dislocation.  The objective findings also support a higher rating.  For instance, in December 2007, the Veteran was observed to have abnormal gait and was assessed with signs and symptoms consistent with ACL instability and decreased strength.  He was noted to walk with a right limp at a December 2008 examination.  He was noted to have an increased Q-angle and patellar subluxation during a February 2009 orthopedic consult.  As shown, in March 2009 laxity was noted and a balance test showed he had minimal to moderate instability with increased ankle strategy.  The treatment records also reflect use of a right knee brace.  These findings are indicative of a moderate degree of instability and as such, a 20 percent rating is granted for the period beginning December 2007.  

A rating in excess of 20 percent is not warranted as severe instability has not been shown.  In this regard, VA clinicians have diagnosed the Veteran with no more than mild/minimal to moderate instability.  VA outpatient treatment records show only an occasional use of a knee brace, and he does not require any other assistive devices for ambulation, such as a cane or walker.  There also is no evidence of any actual falls secondary to right knee instability.  Such findings are not indicative of severe instability in the right knee.  The evidence reflects no more than moderate instability of the right knee and thus, no more than a 20 percent rating for instability is warranted for any period of time that is covered by this appeal.  See Fenderson v. West 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is in receipt of a separate 10 percent rating for limitation of motion (flexion) under 38 C.F.R. § 4.71a, DC 5260.  The current 10 percent rating was assigned under 38 C.F.R. 4.59 in recognition of the Veteran's pain and mildly limited motion in the right knee.  A higher evaluation based on limited motion is not warranted in this case for the entire appeal period.  The next highest rating under DC 5260 is 20 percent and would require that flexion be limited to 30 degrees or less.  Here, the Veteran demonstrated flexion to 140 degrees (115 with pain) at the January 2007 VA examination.  VA treatment notes show right knee flexion to 95 degrees in January 2007 and to 90 degrees in December 2008.  Flexion was possible to 120 degrees in February 2009; and to 133, 145, and 180 degrees during clinical evaluations in March 2009.  Flexion was possible to 120 degrees in April 2009 and to 135 degrees in December 2009.  As flexion limited to 30 degrees has not been demonstrated on objective testing, including functional limitation, a 20 percent rating is not warranted for the entire period under review pursuant to DC 5260, even with consideration of the DeLuca precepts.  The Board further finds that the current 10 percent rating adequately portrays the Veteran's functional loss due to pain in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and demonstrates that any such functional loss is contemplated.  

The Board has considered whether a separate rating may be assigned for limitation of extension pursuant to VAOPGCPREC 9-2004.  A compensable evaluation for limitation of extension requires knee extension to be limited to 10 degrees or greater.  See 38 C.F.R. § 4.71a, DC 5261.  Here, extension in the right knee has been full to 0 degrees at nearly every VA evaluation shown in the treatment records, including at the January 2007 VA examination.  Knee extension was only limited on two occasions during the entire appeal period, once in January 2007 when extension was limited to 5 degrees and in February 2009 where extension was limited to 10 degrees.  The Board observes that all clinical evaluations following the one in February 2009 show extension to 0 degrees.  As the preponderance of the evidence shows that right knee extension has predominantly been full to 0 degrees; a separate, compensable rating for limitation of extension is not warranted for the entire period under review, even with consideration of the DeLuca precepts.  VAOPGCPREC 9-2004.

The Board has found no other diagnostic codes which would provide higher or separate ratings for the Veteran's right knee disability.  There is no evidence that the right knee disability is productive of ankylosis or complete immobility of the knee joint; malunion or nonunion of the tibia and fibula, therefore Diagnostic Codes 5256 and DC 5262 are not applicable.  The Veteran not reported, nor does the evidence show frequent symptoms of pain, locking, and effusion into the right knee joint.  As such, DC 5258 is inapplicable.  Diagnostic Code 5259 is also inappropriate as the record does not reflect a history of symptomatic removal of semilunar cartilage.  

The Board has also considered the scars in the evaluation of the service-connected knee disability.  A September 2007 treatment record indicates an old healed scar from ACL reconstruction and a medial scar deep to bone that was slightly widened.  There is no evidence, however, that the right knee scars are painful/tender, unstable, and nonlinear, cover an area of 144 square inches or more, or limit function of the right knee in any way.  Also, while it appears that one of these scars is deep, there is no evidence that it also measured at least 6 square inches.  As the Veteran did not appear at either of his scheduled VA examinations, evidence that may have provided a basis for a compensable rating was not obtained.  As such, a separate, compensable rating for the residual scars is not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2002 and 2011).  

B.  Cervical Spine

The Veteran is currently degenerative arthritic changes of the cervical spine is currently rated as noncompensably disabling under DC 5242.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  

A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less or for favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. Id.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).  

For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  

For VA compensation purposes, normal ranges of motion for the cervical spine are 45 degrees forward flexion, extension, and lateral flexion, and 80 degrees rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, DC 5241, Note (2).  38 C.F.R. § 4.71a, Plate V (2011).  

Any associated objective neurologic abnormalities are evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

The Veteran's service treatment records are negative for complaints of neck pain or cervical spine injury.  At the January 2007 VA examination, there was no complaint of pain or functional impairment related to the cervical spine.  Physical examination revealed no complaints of radiating pain on movement.  Muscle spasm was absent and no tenderness was noted.  Ankylosis was not present.  Range of motion of the cervical spine included flexion from 0 to 45 degrees, with pain beginning at 40 degrees.  Extension was from 0 to 45 degrees with pain beginning at 38 degrees.  Right and left lateral flexion was from 0 to 80 degrees without pain and right and left lateral rotation was from 0 to 80 degrees without pain.  After repetitive use the joint function was additionally limited by pain, but not additionally limited by fatigue, weakness, lack of endurance or incoordination.  The examiner was unable to determine additional limitation in degrees without resorting to mere speculation.  Neurological examination of the upper extremities revealed normal findings.  The cervical spine x-ray result showed degenerative arthritic changes.  The diagnosis was degenerative arthritis of the cervical spine.  

Based on the Board's review of the available evidence, the Veteran is entitled to a 10 percent rating, and no more, for his service-connected cervical spine disability.  This rating is assigned because the January 2007 VA examination report revealed the Veteran has degenerative arthritis and painful motion in his cervical spine.  Indeed, it is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating. 38 C.F.R. § 4.59.  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010); see also 38 C.F.R. § 4.59 (2011).  

A higher rating is not warranted based on limitation of motion, even with consideration of the DeLuca precepts.  As noted, at the January 2007 VA examination, the Veteran's cervical spine range of motion was nearly normal with 40 degrees of flexion with pain, and 38 degrees of extension with pain.  His combined range of motion was greater than 335 degrees, including with consideration of functional limitation due to pain.  The ranges of motion demonstrated exceed the criteria for a 10 percent rating.  The examination report further reflects that there was no muscle spasm, guarding, or localized tenderness resulting in abnormal gait or contour; or vertebral body fracture.  The VA outpatient treatment records are negative for any range of motion findings or any other evidence that would warrant a higher rating.  The Board further finds that the 10 percent rating adequately portrays the Veteran's functional loss due to pain in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and demonstrates that any such functional loss is contemplated.  

The rating criteria provide for separate ratings for neurologic and orthopedic manifestations.  However, there is no evidence of any abnormal neurologic manifestations related to the cervical spine arthritis, so a separate compensable rating for neurologic manifestations of the cervical spine disability is also not warranted.  As such, an initial 10 percent rating, and no higher, is warranted for the Veteran's cervical spine degenerative arthritis for the entire appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

C.  Residuals of Cholecsytectomy

The Veteran's service-connected residuals of cholecsytectomy are rated as noncompensably disabling, pursuant to 38 C.F.R. § 4.114, DC 7318 for removal of gallbladder. 

Under DC 7318, a 0 percent evaluation is provided for non-symptomatic removal of the gall bladder.  A 10 percent evaluation is provided for removal of gall bladder with mild symptoms.  A 30 percent evaluation is provided for removal of gall bladder with severe symptoms.  See 38 C.F.R. § 4.114, DC 7318.   In this case, the preponderance of the evidence weighs against finding that the Veteran currently has any residual symptoms associated with residuals of cholecsytectomy.

In this respect, the Board notes that at a VA examination in January 2007, examination of the Veteran's abdomen revealed normal findings.  A June 2007 VA outpatient treatment record indicated the Veteran was status post cholecsytectomy.  X-rays showed a spring in the abdomen near the choley, but no real pain.  All of the other outpatient treatment records are negative for abnormal gastrointestinal findings or any gastrointestinal complaints. For these reasons, a compensable rating under DC 7318 is not warranted. 

D.  Extraschedular Rating

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's right knee disability, which include pain, limited motion, and instability.  Thus, they are adequate to evaluate the disability and contemplate a significant knee disability and referral for consideration of the extraschedular rating is not warranted.  The applicable rating criteria also adequately contemplate the manifestations of the Veteran's cervical spine disability which include pain and noncompensable limitation of motion without functional impairment.  The prior cholecsytectomy manifests without any residuals.  Thus, the respective criteria are adequate to evaluate the cervical spine and cholecsytectomy disabilities and referral for consideration of the extraschedular rating is not warranted.  

III. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  The Board is also charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. §3.303(d). 

VA regulations provide that in cases involving original claims where a claimant, without good cause, fails to report for a scheduled examination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2011).  Pursuant to Board remands in February 2010 and June 2011, the Veteran was scheduled for VA examinations in June 2010 and August 2011 to clarify the exact nature and etiology of the disabilities for which service connection is sought.  Without the Veteran's cooperation, the Board is unable to obtain a medical opinion as to whether any current disability is etiologically related to the symptoms he had in service.  Therefore, the Board will adjudicate the Veteran's claim based on the evidence of record. Id. 

A.  Right Ankle, Back, GERD, Left Elbow, and Right Shoulder

The Veteran seeks service connection for right ankle, back, GERD, left elbow, right shoulder disabilities.

Service treatment records do not reflect complaints or clinical findings of a right ankle injury or a chronic right ankle condition.  A January 2005 clinical record shows the Veteran was treated for inflammation in the right knee secondary to septic arthritis status post ACL reconstructive surgery.  His leg was noted to have been swollen from knee to ankle, but no infection/involvement of the ankle was noted.  Service treatment records also do not reflect complaints or clinical findings of a low back injury or a chronic low back condition.  The Veteran completed a Report of Medical History in March 2005 for purposes of a medical board, and noted that he had degenerating vertebrae in his lower back approximately four years ago that caused numbness down his right leg.  A back disability was not noted by the examining physician.  Service treatment records do not reflect complaints or clinical findings of a right shoulder injury.  A treatment record from St. Joseph Candler Hospital dated in January 2006 indicated that the Veteran "appeared to have a rotator cuff injury of his shoulder."  However, no clinical studies were included and/or cited, and there is no indication that the Veteran received any follow-up care or further treatment.  Service treatment records do not clinical findings of GERD.  

The Veteran underwent a physical examination for purposes of separation in July 2006.  On a Report of Medical History form, he reported having back pain related to a past history of lower back degeneration of the bottom three lumbar (segments) causing numbness in right leg and back pain.  He indicated that these were "fixed by chiropractor," but; his back snapped and popped while sitting up.  The Veteran also reported having a painful right shoulder for the past nine months related to a possible rotator cuff tear.  He also indicated that he had frequent indigestion and heartburn and had been prescribed Prilosec and Achiphex after his gallbladder surgery.  The examining physician noted that the comments were "All per patient reports."  The physical examination showed the upper extremities and lower extremities normal.  GERD was not noted.

Additional service treatment records show the Veteran was seen in August 2006 for a complaint of left elbow pain after having fallen down the stairs.  He was diagnosed with a closed fracture of the ulna proximal-olecranon process, non-displaced.  X-rays showed a non-displaced intra-articular fracture of the left olecranon without rotation or angulation and no evidence of a radial head fracture.  A follow-up note dated the next day shows the Veteran was released without limitations and also indicates that the x-rays were without definite line of fracture.  A treatment record dated in October 2006 shows the Veteran was status-post non-displaced fracture of left radial head.  The record indicates that he had undergone physical therapy for three weeks, and now felt range of motion and strength had returned.  Physical examination was essentially normal and the Veteran was instructed to return to full duty (RTFD) with no restriction; patient care was discontinued.

Service treatment records from the Veteran's second period of active duty service include an Initial Medical Review Form completed in August 2008.  This form shows the Veteran complained of low back pain, but no diagnosis was provided. 

Post-service VA outpatient treatment records reflect a few complaints of low back pain beginning in August 2008 after a motor vehicle accident, but otherwise are negative for diagnosed conditions of the low back, right shoulder, right ankle, or left elbow.  An x-ray of the lumbosacral spine in May 2009 was unremarkable.  The VA records also reflect intermittent complaints of left shoulder pain.  There is no treatment or diagnosis of GERD and no evidence of medication for any gastrointestinal complaints.  An October 2007 treatment note shows the Veteran reported rare heartburn related to food, but denied use of medication.  There are many records of periodic physical examinations and the results indicate that the Veteran gastrointestinal system was always found to be normal.  

The Veteran was afforded a VA C & P Examination in January 2007 where he provided a history of his claimed conditions and described his current symptoms.  On physical examination, the right shoulder, left elbow, and right ankle were relatively normal; x-rays were within normal limits as well.  Following the physical examination, the examiner opined that there was no diagnosis with regard to the right shoulder as the condition had resolved.  He also opined that there were no diagnoses with respect to the claimed right ankle and left elbow conditions because there was no pathology to render a diagnosis.  The examiner also opined that there was no diagnosis with regard to the claimed GERD as there was no pathology to render a diagnosis.  An upper gastrointestinal series (UGI) performed in February 2007 showed normal mucosal pattern with no abnormalities, no evidence of hiatal hernia, no spontaneous or cough-induced gastroesophageal reflux observed.  The clinical impression was of a normal study.

Given the evidence of record, the Board finds that service connection for right ankle, back, left elbow, and right shoulder disabilities and for GERD is not warranted because there is no evidence that these disorders currently exist.  The Veteran would be competent to report current right ankle, back, left elbow, and right shoulder and gastrointestinal symptomatology, but he has not done so in this case.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  The record does not otherwise contain any current medical evidence of chronic right ankle, back, left elbow, and right shoulder disorders, or of GERD.  To the extent the Veteran claims service connection for any of these disorders on the basis of pain symptoms alone, the Board notes that pain alone is not a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  In light of the record, the Board finds that the evidence of record simply fails to provide a basis for granting service connection for right ankle, back, left elbow, and right shoulder disorders, or for GERD.  Accordingly, the claims are denied.

B. Bilateral hearing loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.    38 C.F.R. § 3.385.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service treatment records from the Veteran's first period of service show that he complained of left ear hearing loss during a physical examination for purposes of a Medical board review in March 2005.  The records, however, are negative for clinical findings of a hearing loss disability consistent with 38 C.F.R. § 3.385, including upon audiological examination in July 2006 conducted prior to the Veteran's separation from service in January 2007.  

Post-service VA treatment records do not reflect audiometric findings that establish a hearing loss disability consistent with 38 C.F.R. § 3.385.  The Veteran was afforded a VA audiological examination in February 2007 in connection with his current claim.  He reported right ear hearing loss in service that was due to serous otitis media, middle ear infection.  He also reported that the infection had completely resolved and he felt that his hearing was much better.  Pure tone threshold levels, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
10
5
5
10
15

Speech recognition was 100 percent bilaterally.  The examiner opined that there no diagnosis (with respect to the otitis media) and that the Veteran had no problems with his hearing.  

Based on the Board's review of the evidence, service connection for a bilateral hearing loss disability is not warranted.  Although various audiometric test results in service showed some degree of hearing loss in the Veteran's hearing thresholds, none of the reported thresholds met the regulatory requirements for establishing a hearing loss "disability," according to VA regulations set forth at 38 C.F.R. § 3.385.  In other words, the Veteran is not shown to have had a hearing loss disability (for VA compensation purposes) in service.

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that a current hearing loss disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Here, there is no evidence of a current bilateral hearing loss disability.  The February 2007 VA audio examination results do not reflect a current bilateral hearing loss disability for VA purposes, as defined by 38 C.F.R. § 3.385, as auditory thresholds were not 26 decibels or more in at least three of the frequencies, and the speech recognition score was 100 percent bilaterally.  There are no other auditory findings sufficient to establish the same and the Veteran is not competent to show that he has a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Thus, notwithstanding the Veteran's assertions that he has a current bilateral hearing loss disability, the objective audiometric evidence that is available reflects that he does not have a current hearing loss disability for VA purposes.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection for a bilateral hearing loss disability is denied.


ORDER

An initial evaluation in excess of 10 percent for status-post ACL reconstruction of the right knee is denied.

Subject to the law and regulations governing payment of monetary benefits, from December 2007 a 20 percent rating for right knee instability is granted.

Subject to the law and regulations governing payment of monetary benefits, an initial evaluation of 10 percent for degenerative arthritis of the cervical spine is granted.

An initial compensable evaluation for a cholecsytectomy is denied.

Service connection for a right ankle disorder is denied.

Service connection for GERD is denied.

Service connection for a left elbow disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a back disorder is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an increased rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, if during the course of a rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which a rating is sought, then the issue of entitlement to TDIU is part of the initial rating claim and should be considered in connection with that rating claim. Id. 

Here the evidence reasonably raises the issue of entitlement to a TDIU as an element of the rating claim.  In a November 2009 VA treatment note, the Veteran reported that he was let go from his place of employment due to his knee.  Because entitlement to a TDIU is part of the Veteran's claim, the proper remedy here is to remand the TDIU issue for all required development and adjudication.  In this case, such development will not include a VA examination.  The Veteran failed to report to the previously scheduled VA examinations, and a medical opinion regarding the effect of his service-connected right knee disability on his employability could not be obtained.  Pursuant to 38 C.F.R. § 3.655, his claim is being rated on the evidence of record. 

The Veteran's service-connected disabilities in the aggregate now have a combined rating of 60 percent.  As such, the schedular criteria for TDIU set forth in 38 C.F.R. § 4.16(a) are not met.  However, under 38 C.F.R. § 4.16(b) (2011), even if the schedular percentage standards of 38 C.F.R. § 4.16(a) are not met, if there is evidence as to the Veteran not being able to secure and follow a substantially gainful occupation by reason of service-connected disability, then rating boards should submit the issue to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).  On remand, this should be accomplished after any pertinent outstanding records are associated with the claims folder.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
 
Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. §3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish entitlement to TDIU.

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  The RO must make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing evidence of his unemployability.  He should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any pertinent, outstanding records, consider whether to submit the Veteran' claim for TDIU to the Director, Compensation and Pension Service (Director), for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) (2011).  Then readjudicate the issue of whether a TDIU is warranted.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


